Name: Commission Regulation (EEC) No 1783/90 of 28 June 1990 amending Reglation (EEC) No 946/90 as regards the list of storage agencies holding dried grapes (sultanas) from the 1988 harvest
 Type: Regulation
 Subject Matter: agricultural policy;  distributive trades;  marketing;  trade policy;  food technology;  foodstuff
 Date Published: nan

 29 . 6. 90 Official Journal of the European Communities No L 163/49 COMMISSION REGULATION (EEC) No 1783/90 of 28 June 1990 amending Reglation (EEC) No 946/90 as regards the list of storage agencies holding dried grapes (sultanas) from the 1988 harvest Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986, on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1202/90 (2), and in particular Article 8 (8) thereof, Having regard to Council Regulation (EEC) No 1206/90 of 7 May 1990 laying down general rules for the system of production aid for processed fruit and vegetables ('), and in particular 6 (2) thereof, Whereas pursuant to Commission Regulation (EEC) No 946/90 (4), the Greek storage agencies sell at a price fixed in advance the unprocessed dried grapes (sultanas) from the 1988 harvest which they have purchased ; Whereas the storage agencies where the dried grapes (sultanas) are stored are listed in the Annex to that Regu ­ lation ; whereas that list is not complete and the storage agency omitted should be added thereto ; Article 1 The following point 5 is hereby added to the Annex to Regulation (EEC) No 946/90 : '5. Agrotikos Sineterismos Croussonos, Crousson, Critis, Greece .' Article 2 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . O OJ No L 119, II . 5 . 1990, p. 66. O OJ No L 119, 11 . 5 . 1990, p. 74. (4) OJ No L 96, 12. 4. 1990, p. 6Cf.